                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 1 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                               District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                             )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                 )
FOR THEMSELVES AND AS PUTATIVE CLASS                                 )
REPRESENTATIVES,
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                 v.                                                             6:21-CV-162
                                                                     )       Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                     )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                               )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                               )
AL.,                                                                 )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Gov. Brian P. Kemp
                                                206 Washington Street
                                                Suite 203, State Capitol
                                                Atlanta, GA 30334


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 2 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 3 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Sec. Brad Raffensperger
                                                Secretary of State
                                                214 State Capitol
                                                Atlanta, GA 30334


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 4 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 5 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS                                )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                 v.                                                            6:21-CV-162
                                                                    )       Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Sen. Jon Ossoff
                                                825 B&C Hart Senate Office Building
                                                Washington DC 20510


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 6 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 7 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS                                )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                 v.                                                            6:21-CV-162
                                                                    )       Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Sen. Raphael G. Warnock
                                                B40D Dirksen Senate Office Building
                                                Washington DC 20510


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 8 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 9 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Buddy Carter
                                                2432 Rayburn House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 10 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 11 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Sanford D. Bishop Jr.
                                                2407 Rayburn House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 12 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 13 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. A. Drew Ferguson
                                                1032 Longworth House Office Building,
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 14 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 15 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Henry C. "Hank" Jr. Johnson
                                                2240 Rayburn House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 16 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 17 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Nikema Williams
                                                1406 Longworth House Office Building,
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 18 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 19 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Lucy McBath
                                                1513 Longworth House Office Building,
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 20 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 21 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Carolyn Bourdeaux
                                                1319 Longworth House Office Building,
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 22 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 23 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Austin Scott
                                                2417 Rayburn House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 24 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 25 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Andrew S. Clyde
                                                521 Cannon House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 26 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 27 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Jody Hice
                                                404 Cannon House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 28 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 29 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Barry Loudermilk
                                                2133 Rayburn House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 30 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 31 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Rick Allen
                                                570 Cannon House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 32 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 33 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. David Scott
                                                468 Cannon House Office Building
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 34 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
                Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 35 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                              District of

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS                               )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                 v.                                                            6:21-CV-162
                                                                   )        Civil Action No.
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

        To: (Defendant’s name and address)
                                                Cong. Marjorie Taylor Greene
                                                1023 Longworth House Office Building,
                                                Washington, DC 20515


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 62 Filed 03/31/21 Page 36 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

           ❒ I personally served the summons on the individual at (plac e)
                                                                                  on (date)                             ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                                ; or

           ❒ Other (specify):
                                                                                                                                             .


           My fees are $                            for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                           Printed name and title




                                                                                               Server’s address
Additional information regarding attempted service, etc




           Print                        Save As...                                                                       Reset
